DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 7-9 are pending in the application and examined herein.

Response to Arguments
Applicant’s arguments and amendments filed 01/26/2022 have been fully considered, but are not persuasive.

Applicant’s amendments to the claims overcome some, but not all, of the 35 U.S.C. 112(b) rejections of record, the remaining ones repeated herein. 

Applicant argues that the present invention is not directed to cold fusion, stating that “[t]he cold fusion concept relies on the incorporation of deuterium into a crystal lattice” (see Remarks, p. 4, last paragraph). However, this is merely a variation of cold fusion, a concept set forth by Fleischmann and Pons (see Remarks, p. 5, second paragraph). The term “cold fusion” generally refers to nuclear reactions occurring at temperatures significantly lower than those required for nuclear fusion (107-108K; discussed further below), such as around room temperature. As argued and disclosed by Applicant, the present invention revolves around fusion reactions (Remarks, p. 4, fifth 

In response to Applicant’s arguments regarding previously patented applications by the same inventor, Examiner notes, the instant case is being judged on its own merits. The allowance of one case by an inventor/Applicant does not necessitate the allowance of another by the same inventor/Applicant. 

Regarding Applicant’s submission of the paper “Electron Catalyzed Fusion,” Examiner notes this paper was not published in any online peer-reviewed journal. This paper is only published at arxiv.org, whose homepage states that “Materials on this site are not peer-reviewed by arXiv.” This is not by coincidence. This paper is directed towards subject matter that lies outside the realm of established science. As evidenced in the attached paper1, also authored by Applicant, “electron catalyzed fusion” is a term coined by the Applicant to describe their purported nuclear fusion scheme. This paper 

Regarding Applicant’s additionally submitted a CR-39 report which allegedly provides supporting experimental results of Applicant’s fusion process, again, Examiner can find no evidence that this paper has been published in any reputable journal. Accordingly, this report cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists.

Regarding Applicant’s 5-page Other Reference, “Letter to CPO from POSITA, Dr. Jay Theodore (Ted) Cremer, Jr. (PHD),” filed 01/26/2022, the letter appears to be in response to a Canadian office action (see p. 1, Heading, address line, and sixth paragraph). Examiner notes this is the United States Patent and Trademark Office, which examines applications independent of the Canadian Patent Office. Additionally, while Applicant may submit evidence traversing a rejection or objection by way of an oath or declaration under 37 CFR 1.132, the letter appears to be neither an affidavit nor a declaration. The letter incorrectly states that “the patent examiner focused only upon the failed results of the Fleishmann and Pons experiments, and the failed attempts by others to replicate their results in the early 1990’s” (second to last paragraph). Neither Fleishmann & Pons nor their specific concept for cold fusion has been mentioned anywhere in the Non-Final Rejection. Further, referring to at least pp. 4-5 of the Non-Final Rejection, Examiner has provided evidence from as recently as 2020 that even hot fusion has not been able to produce net energy. Numerous times, the letter refers to the alleged results of the present invention theoretically: “The combination of high electric fields and ponderomotive forces … are most definitely expected to result in nuclear fusion” and “the invention would theoretically operate as described and claimed” (p. 1, emphasis added). The following list of “distinguishing differences” supporting that the present invention is not a cold fusion device appear to be directed towards specific modes of cold fusion, e.g., Fleishmann and Pons (see bullet 10). Nowhere in the list does Examiner see evidence that the present invention (1) does not involve fusion reactions or (2) that the fusion reactions occur at the temperatures required for fusion reactions to occur as discussed above and further below. 

Regarding Applicant’s Declaration for USAN 12/850,633 (“the ’633 application”), the evidence presented in the Declaration is insufficient to overcome the rejection as the evidence is not commensurate with the scope of the claims. See MPEP 716. The Declaration is directed towards a different application than the instant invention and there is no nexus between the merits of the claimed invention and the invention described in the Declaration. The apparatus described in the Declaration requires a superconducting magnet, a cylindrical chamber, a discharge rod, an electrical power supply configured to provide DC and pulsed operation, a cooling system, a supply of hydrogen gas, and a boron target. None of these features is claimed in the instant invention. Therefore, the Declaration fails to establish a nexus between the ’633 invention and the instant invention.  

Regarding Applicant’s arguments directed towards the PTAB decision for the ’633 application, a review of the Decision shows that the reversal was based on the relevance of the aforementioned Declaration, whose relevance to this case has not been established. Accordingly, the Decision in the ’633 application does not automatically apply to the instant case, which is examined on its own merits. 

Applicant’s arguments regarding the prior art rejections have been fully considered, but are not persuasive. Applicant argues that it is improper for the Examiner to “ignore” the claim language indicated in paragraphs 24-25 of the Non-Final Rejection. Examiner has not ignored these limitations and has provided an explanation as to how these limitations would be interpreted (see Non-Final Rejection, para. 25). The limitations in question were not interpreted under MPEP 2111.04 due to indefinite language or lack of support in the specification, as suggested by Applicant (Remarks, paragraph bridging pp. 8-9). Rather, Examiner found the scope of the claims was not limited by the listed limitations because they merely recite intended results that may allegedly follow naturally from the claimed features. As stated in MPEP 2114, Section II:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The apparatus in the cited references is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specifically, the prior art arguments simply state that Hagelstein and Irvine do not disclose claim 1, merely restating the entirety of claim 1 (see Remarks, p. 9).

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Specifically, the prior art arguments simply state that Hagelstein and Irvine do not disclose claim 1, merely restating the entirety of claim 1 (see Remarks, p. 9).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the lattice structure comprising a base structure and a substructure, the substructure comprising a getter material and materials capable of supporting and carrying the fusion fuel material must be shown or the feature(s) canceled from the claim(s). Figure 1A appears to show the electrode (100) having a base structure (110) and a substructure (105), however the figure does not appear to show the lattice structure having these structures. Examiner notes, Figure 1A shows the reference numeral for the base structure, 110, pointing at nothing specific and the reference numeral for the substructure, 105, pointing to the outline of the tapering section of the electrode. No new matter should be entered.


Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 


There is no reputable evidence of record to support the claim that the present invention involves fusion reactions; nor does the specification provide acceptable evidence that the invention is capable of operating as indicated or capable of providing a useful output. 

The specification does not enable the skilled artisan to achieve nuclear fusion and “creating an electric field greater than about 108 V/m…thereby lowering the Coulomb barrier between two fusing atoms” as recited in claims 1 and 4.

In the BACKGROUND of the invention ([0011]), Applicant admits:
For 60 years the science and technology communities have been striving to achieve controlled and economically viable fusion. The commonly held belief in the art is that another 25-50 years of research remain before fusion is a viable option for power generation …. Further, until the present inventions, it was believed that a paradigm existed in that achieving fusion of reactants was unobtainable without incredibly high temperatures…. As a consequence, it was further believed that there was no reason to construct, or investigate the composition of, a nuclear fusion reactor with lower temperature reactant confinement. 

Applicant further admits in [0020]: “there has been a long-standing and unfulfilled need for a controlled fusion reaction.” 

8 V/m” (claim 1).

Applicant claims the invention “break[s] the prior art paradigm” and “solve[s] these and other problems, deficiencies, and inadequacies associated with prior art attempts to create a viable controlled fusion system” despite an admitted decades of failed attempts ([0011], [0019], [0022]).

Applicant’s utility is a commercially viable apparatus for fusion: an apparatus capable of “fusion activities that are conducted individually or collectively on a very small scale … for the utilization of energy produced from these activities in smaller devices and for aggregation into larger devices” ([0002]) and “devices utilizing these embodiments readily usable in devices that are closely associated with living entities, e.g., a pace maker” ([0022]).

To accomplish this feat, Applicant’s device relies on “the creation of the area of high electron density” ([0051]).

Therefore, the specification purports to disclose a nuclear fusion device that not only generate a commercially viable energy gain, but does so using a suspiciously simple setup: “with simple containment schemes (without the need for any complicated 

However, as noted by the previously attached current-state-of-the-art reference Dylla2, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.”

The international community will have spent $10 billion on a nuclear fusion reactor that, at best, is hoped to sustain a nuclear fusion reaction for “several minutes.” The skilled artisan would therefore be skeptical of Applicant’s claim to have a simple, cheap, and easy “groundbreaking” fusion reactor.

Further, according to the official ITER3 webpage (emphasis added):
The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems … ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy … it will prepare the way for the machine that can.

ITER … will be the first of all fusion experiments in history to produce net energy.
	
When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), 

Further, as is known by those having ordinary skill in the art, and as admitted by the Applicant ([0011]-[0018]), overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University4 summarizes (emphasis added): 
The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion…the temperatures are in the range of 107-108 K.

The apparatus for producing nuclear fusion reactions claimed by Applicant is not capable of producing or sustaining such reactions. The apparatus provides no mechanism for achieving and maintaining the temperature of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion. 

These temperatures are significantly higher than those disclosed by the Applicant ([0050]: “This collective and coherent electron motion, of the present inventions, takes room and elevated temperatures” (emphasis added)). Therefore, Applicant claims to have achieved nuclear fusion at “room and elevated temperatures,” but as cited above in the quotation from Georgia State University, the temperature required to nuclear fusion is between 10,000,000 and 100,000,000 Kelvin. Therefore, Applicant’s invention fits squarely into the field of low-temperature nuclear reactions (LENR), or cold fusion.

	There is no widespread support for Applicant’s theories of “modification or change of the Coulomb barrier” in the scientific community. Applicant has not provided persuasive evidence demonstrating a scientific consensus that these theories can practicably achieve the disclosed astonishing feats for nuclear fusion reactors.

	It is the Examiner’s conclusion that Applicant’s theories are based on scientific theory that is both unproven and implausible.

If Applicant has truly achieved the claimed breakthroughs in nuclear fusion research after an admitted 70+ years of failed attempts, where are all the supporting papers published by scientists in the nuclear fusion community? A skilled artisan would expect there to be press releases, third-party publications, literature reviews and critiques, etc. if Applicant has achieved nuclear fusion power output with the claimed method after nearly a century of failed attempts. Such publications could lend weight to the asserted utility. Without such evidence, however, the asserted utility of the present invention remains incredible.


Reproducibility
	The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP 2164.03. The art of the present invention, a device for inducing fusion by modifying the Coulomb barrier ([0002], [0019], [0033]), is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one's own laboratory. One must produce a set of instructions – a recipe – that would enable a skilled artisan to produce the same results. 

Reproducibility of the alleged nuclear fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant's disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology.



Undue Experimentation
It is the Examiner's position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant's invention.

In its present form, the disclosure is completely devoid of useful instruction that might enable a person skilled in the art to follow Applicant's methods, account or control for any necessary assumptions, or manipulate the input data with any expectation of how the outcome may be affected.

Applicant admits that previous, well-funded and decades-long attempts at producing sustained and viable nuclear fusion reactors have been unsuccessful ([0011], [0018], [0020]). Even so, Applicant believes they have produced a successful and “groundbreaking” apparatus for achieving nuclear fusion: “The present methods, 

To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).

(A) The breadth of the claims: Applicant's claim to provide an apparatus for “lowering the Coulomb barrier between two fusing atoms thereby inducing a fusion reaction” by merely creating an electric field ([0033], claims 1, 4) is extremely broad as evidenced by its desire-result-type language (“creating,” “provides,” “thereby lowering,” “thereby inducing”) followed by an unlikely result of fusion to the extent that outcomes of the recited apparatus cannot be reasonably predicted and measured. See MPEP 2164.08.
(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy fusion as a substantial source of marketable commercial energy ([0022], [0032], [0033]); as such, the subject matter to which the invention pertains lies in the hitherto unsuccessful field of commercial, low-energy nuclear fusion reactors. See MPEP 2164.05(a).
(C) The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are. See MPEP 2164.05(a).
(D) The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-energy nuclear fusion research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP 2164.05(b).
(E) The level of predictability in the art: Low-energy nuclear fusion experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. See MPEP 2164.03.
The amount of direction provided by the inventor: Applicant's underlying theory is that the claimed device utilizes “localized compression by ponderomotive forces” and “high charge densities” to achieve fusion (see claim 4, [0033]), which is a phenomenon that is not supported by an existing body of scientific work. See MPEP 2164.03.
(G) The existence of working examples: Examples are defined as and explained by theoretical possibilities and are not reliably-reproducible working examples (see [0052]: “In operation it is believed that the creation of the area of high electron density enables, facilitates, or furthers the fusion reaction of the fusion fuel. It is theorized that among other things, the presence of the high electron density lowers the coulomb barrier …. Further, it is theorized that the highly localized electron density, creates a ponderomotive force that drives the fusion fuel together … enhancing the fusion reaction of the fusion fuel”; [0066]: “It is believed that these electrons in the substructure provide an electron shielding effect which reduces the Coulomb barrier and enhances the fusion reaction rate”; [0069]: “It is believed that this leads to an increased rate of tunneling and a greater occurrence of fusion reactions”; [0083]: “It is expected that the fusion process will release more electrons through heating or collisions with fusion products. … This type of positive feedback generates stronger screening effects and could create sustainable fusion process for energy production”; [0091]: “According to theory and past experiments the cloud chamber will show the emission of fusion product particles from the electrodes”). See MPEP 2164.02.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working 

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of "real world" value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the specification objection that are accordingly incorporated herein.

Applicant’s claimed invention is directed to a device for producing commercially viable electricity for practical applications from a fusion reaction. The production of net energy from repeated fusion reactions is considered as being Applicant’s specified utility ([0002]: “fusion activities that are conducted individually or collectively on a very small scale … for the utilization of energy produced from these activities in smaller devices and for aggregation into larger devices”) are considered as being Applicant’s specified utility.

In describing said specified utility, Applicant has set forth the inadequately supported theory that creating an area of high electron density can produce and sustain fusion reactions (e.g., [0052]). This fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01 (II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant's In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the composite particles disclosed.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth in the above objection to the specification as well as in the above section, both of which are accordingly incorporated herein.

As set forth in MPEP 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, “Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, it is unclear whether the Applicant had actual or constructive possession of the claimed device at the time of filing. 

Claims 1-4 and 7-9 are still further rejected under 35 U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites “wherein the lattice structure comprises a base structure and a substructure, the substructure comprising a getter material …, and materials capable of supporting and carrying the fusion fuel material.” This is unclear, especially in view of the specification which discloses in [0034] and [0035]: “the base structure has, is, or forms a lattice” and “the base structure material include[s]… getter materials … and other materials that can support or carry the fusion fuel.” In other words, the specification discloses that the base structure may be the same as the lattice structure and further that the base structure may be a material that can support or carry the fusion fuel. However, claim 3 recites the substructure
Claim 9 is further indefinite because it is unclear from the claim what particles have “particle densities of 1015/cc or more.” For instance, is the claim intended to recite the electron density is 1015/cc or more in the local region? Or is the claim intended to recite the fusion fuel material in the local region has a density of 1015/cc or more, as suggested in [0041] of the instant specification? Additionally, as discussed above, it is unclear if the particle density is a positively recited feature of the apparatus, or a desired/intended result of inducing a local region of high density electrons. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 7, and 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As discussed above in the rejections under 35 U.S.C. 112(b), claims 4, 7, and 9 only recite intended use/desired result-type limitations. As such, these limitations do not serve to further limit parent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 4, 7, and 9 recite statements that are essentially statements of intended or desired use. 
For claim 4 these include:
“the electric field provides localized compression by ponderomotive forces, thereby lowering the Coulomb barrier between two fusing atoms thereby inducing a fusion reaction in said fusion fuel material in a region at or adjacent to the tip”

For claim 7 these include:
“the fusion reaction is aneutronic”

For claim 9 these include:
“the excitation source induces a local region of high density electrons having particle densities of 1015/cc or more”

These clauses do not serve to patentably distinguish the claimed apparatus over that of the applied reference(s), as long as the method of cited reference(s) is capable of achieving the intended result. In other words, these claims are being interpreted under MPEP 2111.04, in which the “whereby” and “such that” and similar clauses are not given patentable weight because they simply suggest intended results that may allegedly follow naturally from the claimed features. See MPEP 2111.04.

Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2009/0086877 (“Hagelstein”) in view of “Surface-plasmon-based electron acceleration” (“Irvine”).

Regarding claim 1, Hagelstein teaches (see Abstract, Fig. 26b) an apparatus (500) comprising:
an electrode (502, 504, 514, 516) and an excitation source ([0344]-[0345]), the electrode comprising a lattice structure (generally 31, 61) embedded with a fusion fuel material (25, 55) (Figs. 17a, 19a), the excitation source including one or more of a RF generator device, a microwave generator device, a laser and a magnetron ([0313], [0345])
	
Hagelstein does not explicitly disclose the excitation source is configured to induce an oscillating flow of electrons occurring at a frequency of at least about 1 GHz and creating an electric field greater than about 108 V/m.

	Irvine teaches an excitation source including a laser and configured to induce an oscillating flow of electrons, the oscillating flow of electrons occurring at a frequency of at least about 1 GHz and creating an electric field greater than about 108 V/m (p. 031815-1: “femtosecond laser-based electron accelerators have demonstrated their feasibility, as such laser sources offer large electric fields (~1012 V/m),” p. 013185-4: “As expected, these local charges oscillate at a frequency equal to that of the incident laser radiation (375 THz)…. The oscillating nature of the SP wave is clearly evidenced by the ‘quivering’ motion of each sample electron trajectory”). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to use the excitation source of Irvine in the apparatus of 

Regarding claim 2, Hagelstein in view of Irvine teaches the apparatus of claim 1. Hagelstein further discloses wherein the fusion fuel material comprises hydrogen-1 and/or deuterium nuclei (Figs. 17a, 19a, [0257], [0306], [0312]). 

Regarding claim 3, Hagelstein in view of Irvine teaches the apparatus of claim 1. Hagelstein further discloses wherein the lattice structure comprises a base structure (31, 61) and a substructure (the atoms making up the lattice base structure) (see Figs. 17a, 19a), the electrode comprising a getter material for hydrogen or low molecular weight gases ([0258]; Hagelstein discloses the substructure may include hafnium or tantalum which are getter materials, as evidenced at least by WO Publication No. 95/21447 (see p. 27, line 30-p. 28, line 4, p. 30, lines 20-22)) and materials capable of supporting and carrying the fusion fuel material (Figs. 17a, 19a, [0257]-[0258]).

Regarding claim 4, Hagelstein in view of Irvine teaches the apparatus of claim 1 and further teaches wherein the electric field provides localized compression by ponderomotive forces (Irvine, p. 0131815-2: “Launching of SP waves provides a relatively simple arrangement that fulfills the necessary requirements of ponderomotive acceleration …. This enhancement of the electric field, along with the exponential decay of ESP, provides a large electromagnetic field gradient that is well suited for ponderomotive acceleration,” p. 013815-4: “The oscillating nature of the SP wave is SP = 2.7 X 1011 V/m is calculated to be 36 nm suggesting that the effective ponderomotive force acts on a few hundred nanometer spatial scale”), thereby allegedly lowering the Coulomb barrier between two fusing atoms thereby allegedly inducing a fusion reaction in said fusion fuel material in a region at or adjacent to the tip (because all of the recited structure is present in the apparatus of Hagelstein-Irvine (see above rejections), then, if Applicant’s structure is allegedly capable of achieving the recited desired result of nuclear fusion, so is Hagelstein-Irvine’s). A POSA would have been motivated to combine Hagelstein and Irvine as discussed above with regards to claim 1.

Regarding claim 7, Hagelstein in view of Irvine teaches the apparatus of claim 4 and further teaches wherein the fusion reaction is aneutronic (because all of the recited structure is present in the apparatus of Hagelstein-Irvine (see above rejections), then, if Applicant’s structure is allegedly capable of achieving the recited desired result of aneutronic nuclear fusion, so is Hagelstein-Irvine’s). A POSA would have been motivated to combine Hagelstein and Irvine as discussed above with regards to claim 1. 

Regarding claim 8, Hagelstein in view of Irvine teaches the apparatus of claim 1. Hagelstein further discloses wherein the electrode is configured as a dipole antenna (516) (Fig. 26B).

Regarding claim 9, Hagelstein in view of Irvine teaches the apparatus of claim 1 and further teaches wherein the excitation source induces a local region of high density electrons having particle densities of 1015/cc or more (because all of the recited structure is present in the apparatus of Hagelstein-Irvine (see above rejections), then, if Applicant’s structure is allegedly capable of achieving the recited desired result of inducing a local region of high density electrons, so is Hagelstein-Irvine’s). A POSA would have been motivated to combine Hagelstein and Irvine as discussed above with regards to claim 1. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagelstein in view of Irvine further in view of WO Publication No. 90/13897 (“Drexler”).

Alternatively, regarding claim 9, Drexler teaches a fusion apparatus comprising lattice structure embedded with a fusion fuel material having particle densities of 1015/cc or more (p. 9, lines 10-30).

It would have been obvious to a POSA to modify Hagelstein-Irvine in view of the fuel material density teachings of Drexler for the predictable purpose of storing enough fusion fuel material to allegedly produce fusion reactions (p. 9, ll. 10-30). It would have been obvious to a POSA to have a particle density of 1015/cc or more since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See p. 2 of Wong, A. Y., et al. "Influence of Electromagnetic Fields on Nuclear Processes." arXiv preprint arxiv:2011.05385 (2020); available at https://arxiv.org/abs/2011.05385. “We have named this process of lowering the Coulomb barrier as ‘Electron Catalyzed Fusion’ (ECF).”
        2 How Long is the Fuse on Fusion? Springer Nature Switzerland AG 2020, pages 85-86
        3 What will ITER do? iter.org/sci/Goals
        4 Department of Physics and Astronomy, “Critical Ignition Temperature for Fusion,” Georgia State
        University, http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html